                         IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF ALASKA




 JEREMY DUNCAN,
                         Petitioner,                         No. 3:20-cv-00021-JKS
           vs.
                                                       ORDER DIRECTING SERVICE
                                                            AND RESPONSE
 EARL HOUSER, Superintendent, Goose
 Creek Correctional Center,1
                         Respondent.



       On January 20, 2020, Jeremy Duncan, a state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus under 28 U.S.C. § 2254. Docket No. 1 (“Petition”). Duncan
challenges the judgment of conviction following a jury trial entered by the Superior Court for the
State of Alaska, Case Number 3VA-07-00146CR. Id. at 1. Duncan contends that his conviction
should be overturned because it was secured in part through the use of statements illegally
obtained by law enforcement in violation of his Miranda2 rights. Id. at 5. Duncan asserts that
the grounds for relief raised in his Petition have been brought in the Alaska state courts,


       1
               Earl Houser, Superintendent, Goose Creek Correctional Center, is substituted for
Nancy Dahlstrom, Commissioner, Alaska Department of Corrections. FED. R. CIV. P. 25(c);
Rule 2(a), Rules Governing Section 2254 Cases in the United States District Courts; Stanley v.
Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).
       2
                 Miranda v. Arizona, 384 U.S. 436 (1966).

                                                -1-
including the Alaska Supreme Court, as required by § 2254(b). Id. at 6. The records of the
Alaska state courts3 reflect that the Alaska Court of Appeals affirmed his conviction on May 25,
2011,4 and the Alaska Supreme Court denied his petition for hearing on June 30, 2011.5 On
February 6, 2013, Duncan filed in the Alaska Superior Court a petition for post-conviction
review, which was denied on November 20, 2017.6 The Court of Appeals affirmed the denial on
May 15, 2019,7 and the Supreme Court denied the petition for hearing on August 7, 2019.8 The
Petition in this Court followed.
        Pursuant to the Rules Governing Section 2254 Cases, the Court must review the Petition
to determine whether “it plainly appears from the face of the petition and any attached exhibits
that the petitioner is not entitled to relief in the district court.” Rules Governing § 2254 Cases,
Rule 4; see 28 U.S.C. § 2243. After a preliminary review, it does not plainly appear from his
Petition that Duncan is not entitled to relief.




        3
               The Court takes judicial notice of state court records. Judicial notice is “[a]
court’s acceptance, for purposes of convenience and without requiring a party’s proof, of a well-
known and indisputable fact; the court’s power to accept such a fact.” Black’s Law Dictionary
(10th ed. 2014); see also Headwaters Inc. v. U.S. Forest Service, 399 F.3d 1047, 1051 n. 3 (9th
Cir. 2005) (“Materials from a proceeding in another tribunal are appropriate for judicial notice.”)
(internal quotation marks and citation omitted).
        4
                See https://appellate-records.courts.alaska.gov (Case No. A10481).
        5
                Id. (Case No. S14341).
        6
                See https://records.courts.alaska.gov (Case No. 3VA-13-00034CI).
        7
                See https://appellate-records.courts.alaska.gov (Case No. A13036).
        8
                Id. (Case No. S17475).

                                                  -2-
            IT IS THEREFORE ORDERED:
       1.   The Clerk of the Court is directed to serve this order and the Petition at Docket
            No. 1 on:
                                     Tamara DeLucia
                                Office of Criminal Appeals
                                1031 W. 4th Ave, Suite 200
                                Anchorage, Alaska 99501
       2.   By agreement between the Court and the Office of Criminal Appeals, the Office
            of Criminal Appeals will accept service on behalf of the Respondent.9 Once an
            attorney is assigned to this case by the Office of Criminal Appeals, that
            attorney shall immediately—and in no more than fourteen (14) days from
            the date of this order—file a notice of appearance.
       3.   Respondent shall file and serve either an answer or a motion in response to the
            Petition within sixty (60) days from the date of this Order. See Rule 4, Rules
            Governing § 2254 Cases. The Court also notes its preference that procedural
            issues be addressed concurrently with the merits of the habeas petition. Any
            response shall be accompanied by any and all transcripts or other documents
            relevant to the determination of the issues presented in the application. See Rules
            4 and 5, Rules Governing § 2254 Cases. This should include a copy of:
                   (1) any brief that the Petitioner submitted in an appellate court contesting
                   the conviction or sentence, or contesting an adverse judgment or order in
                   a post-conviction proceeding;
                   (2) any brief that the prosecution submitted in an appellate court relating
                   to
                   the conviction or sentence; and
                   (3) the opinions and dispositive orders of the state appellate courts relative


       9
            In this regard, Respondent has waived Federal Habeas Corpus Rule 4 regarding
service.

                                             -3-
                     to the conviction or sentence.
       4.     Duncan’s reply, if any, shall be filed and served within thirty (30) days of service
              of an answer.
Dated at Anchorage, Alaska this 5th day of February, 2020.
                                                      s/James K. Singleton, Jr.
                                                      JAMES K. SINGLETON, JR.
                                                      Senior United States District Judge




                                               -4-
